      Case 2:15-cv-05642-CAS-JC Document 445 Filed 07/29/19 Page 1 of 1 Page ID #:7974
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                              CIVIL MINUTES - TRIAL
 Case No.         CV15-5642-CAS(JCx)                                                                               Date       July 29, 2019
 Title:           MARCUS GRAY; ET AL. v. KATY PERRY; ET AL.
 Present: The Honorable            CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
                           Catherine Jeang                                                                         Laura Elias
                            Deputy Clerk                                                         Court Reporter/Recorder, Tape No.

                Attorneys Present for Plaintiff(s):                                                Attorneys Present for Defendants:
                                                                                                            Vincent Chieffo
                           Michael Kahn                                                                     Christine Lepera
                            Eric Kayira                                                                      Jeffrey Movit
                           Lauren Cohen                                                                     Jacob Albertson
                                                                                                              Aaron Wais
                                                                                                          Gabriella Nourafchan
                              Day Court Trial                     8TH                   Day Jury Trial
                                                st
           One day trial:           Begun (1 day);         X     Held & Continued;                  Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
      Witnesses called, sworn and testified.              Exhibits identified.          Exhibits admitted.

      Plaintiff(s) rest.                                  Defendant(s) rest.
      Closing arguments made by                           plaintiff(s)                  defendant(s).                      Court instructs jury.
      Bailiff(s) sworn.                                   Jury retires to deliberate.                                X     Jury resumes deliberations.
 X    Jury Verdict in favor of                        X   plaintiff(s)                  defendant(s) is read and filed.
 X    Jury polled.                                        Polling waived.
      Filed Witness & Exhibit Lists                   X   Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                             plaintiff(s)                       defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                         plaintiff(s)                       defendant(s).
      Case submitted.                 Briefs to be filed by
      Motion to dismiss by                                                       is            granted.                  denied.           submitted.
      Motion for mistrial by                                                     is            granted.                  denied.           submitted.
 X    Motion for Judgment/Directed Verdict by Defendants*                        is            granted.                  denied.      X    submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
      Case continued to        July 30, 2019, at 9:30 A.M.                                   for further trial/further jury deliberation.
 X    Other:      *The Court reserves judgment until the conclusion of the trial.
                                                                                                                            01        :       29

                                                                                        Initials of Deputy Clerk                   CMJ




CV-96 (06/06)                                                  CIVIL MINUTES - TRIAL                                                               Page 1 of 1
